[Cite as State v. Rogers, 2014-Ohio-103.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       26877

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
SHANE E. ROGERS                                       COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 2012-11-3306

                                  DECISION AND JOURNAL ENTRY

Dated: January 15, 2014



        CARR, Presiding Judge.

        {¶1}     Appellant Shane Rogers appeals the judgment of the Summit County Court of

Common Pleas that denied his motion to suppress. This Court affirms.

                                                 I.

        {¶2}     After initiating a traffic stop, the police confirmed that Rogers was the owner of

the vehicle and that his license had been suspended, with limited driving privileges. During the

course of Rogers’ arrest, the police discovered a bag of oxycodone pills in his pocket. He was

subsequently indicted on one count of aggravated possession of drugs, a felony of the fifth

degree. Rogers filed a motion to suppress, arguing that the initial traffic stop was not based on

the officer’s reasonable suspicion of criminal activity. He further argued that all evidence

obtained as a result of the illegal traffic stop must be suppressed. The trial court held a hearing

on Rogers’ motion to suppress and subsequently denied the motion. Rogers thereafter pleaded

no contest to the charge and was sentenced accordingly. Rogers filed a timely appeal in which
                                                  2


he raises two assignments of error for review. As the assignments of error are interrelated, this

Court addresses them together.

                                                 II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AS A MATTER OF LAW IN FINDING THAT
       HAVING A DUI RESTRICTED PLATE ON A PARKED VEHICLE
       COMMITTING NO OTHER OFFENSE GAVE RISE TO A REASONABLE
       SUSPICION THAT CRIME WAS AFOOT SUFFICIENT TO SUPPORT A
       STOP.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY RELYING ON FACTS NOT IN EVIDENCE.

       {¶3}    Rogers argues that the trial court erred by denying his motion to suppress, in part

because it relied on facts not in evidence to conclude that “suspicious activity” gave rise to the

officer’s reasonable suspicion of criminal activity to justify a traffic stop. This Court disagrees.

       {¶4}    A motion to suppress evidence presents a mixed question of law and fact. State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. “When considering a motion to suppress,

the trial court assumes the role of trier of fact and is therefore in the best position to resolve

factual questions and evaluate the credibility of witnesses.” Id., citing State v. Mills, 62 Ohio

St.3d 357, 366 (1992). Generally, a reviewing court “must accept the trial court’s findings of

fact if they are supported by competent, credible evidence.” Burnside at ¶ 8. The reviewing

court must then “independently determine, without deference to the conclusion of the trial court,

whether the facts satisfy the applicable legal standard.” Id.

       {¶5}    The United States Supreme Court has held:

       The Fourth Amendment [to the United States Constitution] guarantees the right of
       the people to be secure in their persons, houses, papers, and effects, against
       unreasonable searches and seizures. Temporary detention of individuals during
       the stop of an automobile by the police, even if only for a brief period and for a
                                                   3


          limited purpose, constitutes a seizure of persons within the meaning of this
          provision. An automobile stop is thus subject to the constitutional imperative that
          it not be unreasonable under the circumstances.

(Internal quotations and citations omitted.) Whren v. United States, 517 U.S. 806, 809-10

(1996).

          {¶6}   Moreover,

          [t]he essential purpose of the proscriptions in the Fourth Amendment is to impose
          a standard of reasonableness upon the exercise of discretion by government
          officials, including law enforcement agents, in order to safeguard the privacy and
          security of individuals against arbitrary invasions[.] Thus, the permissibility of a
          particular law enforcement practice is judged by balancing its intrusion on the
          individual’s Fourth Amendment interests against the promotion of legitimate
          governmental interests.

(Internal quotations and citations omitted.) Delaware v. Prouse, 440 U.S. 648, 653-54 (1979).

          {¶7}   This Court has long recognized established precedent that “[a] police officer may

stop a vehicle if the officer has a reasonable suspicion, based on specific and articulable facts,

that the occupant of the vehicle is or has been engaged in criminal activity.” State v. Shardy, 9th

Dist. Medina No. 2430-M, 1995 WL 734018 (Dec. 13, 1995), citing Terry v. Ohio, 392 U.S. 1,

21 (1968); Prouse, 440 U.S. at 655-656; and United States v. Brignoni-Ponce, 422 U.S. 873, 884

(1975). As we recently enunciated the law:

          To justify an investigative stop, an officer must point to “specific and articulable
          facts which, taken together with rational inferences from those facts, reasonably
          warrant that intrusion.” Maumee v. Weisner, 87 Ohio St.3d 295, 299 (1999),
          quoting Terry, 392 U.S. at 21. In evaluating the facts and inferences supporting
          the stop, a court must consider the totality of the circumstances as “viewed
          through the eyes of a reasonable and cautious police officer on the scene, guided
          by his experience and training.” State v. Bobo, 37 Ohio St.3d 177, 179 (1988),
          quoting United States v. Hall, 525 F.2d 857, 859 (D.C.Cir.1976). A totality of the
          circumstances review includes consideration of “(1) [the] location; (2) the
          officer’s experience, training or knowledge; (3) the suspect’s conduct or
          appearance; and (4) the surrounding circumstances.” State v. Biehl, 9th Dist.
          Summit No. 22054, 2004-Ohio-6532, ¶ 14, citing Bobo at 178-179. “Where an
          officer has an articulable reasonable suspicion or probable cause to stop a motorist
          for any criminal violation, including a minor traffic violation, the stop is
                                                   4


        constitutionally valid * * *.” (Internal quotations, citations, and emphasis
        omitted.) State v. Campbell, 9th Dist. Medina No. 05CA0032-M, 2005-Ohio-
        4361, ¶ 11.

State v. Carano, 9th Dist. Summit No. 26544, 2013-Ohio-1633, ¶ 8.

        {¶8}    In this case, Officer Drew Reed of the Akron Police Department testified that he

was on patrol one evening around 9:50 p.m., when he observed a vehicle pulled over in a legal

parking spot on the roadway. Officer Reed noticed that the vehicle bore the red and yellow

restrictive plates that designate that the vehicle owner’s driver’s license had been suspended for

driving while under the influence. He further noticed that there were two people in the vehicle,

that the engine was running and the lights were on, and that the driver and passenger were both

looking down towards the center console area of the vehicle. Officer Reed testified that the

vehicle was idling in a high crime area and that he had made numerous drug-related arrests in the

area. He testified that, based on his training and experience, people involved in drug use or sales

typically look down while engaging in those activities. Based on his observations, Officer Reed

testified that he found the circumstances suspicious. He, therefore, entered the vehicle’s license

plate number into the LEADS (computer database) system and discovered that the owner of the

vehicle had a suspended license with only limited driving privileges. Officer Reed testified that

he then initiated an investigatory traffic stop.

        {¶9}    Thereafter, the officer confirmed that Rogers owned the vehicle and had a

suspended driver’s license with restricted driving privileges; and discovered that Rogers could

not verify that he was driving for his purported work-related purpose, specifically, to repair a

homeowner’s furnace. When the officer asked Rogers to exit the vehicle so he could place him

under arrest for driving while under license suspension, the officer noticed a bag of pills fall
                                                 5


from Rogers’ pocket. The pills were oxycodone and formed the basis for the subsequent charge

of aggravated possession of drugs.

       {¶10} This Court concludes that Officer Reed’s investigatory stop of Rogers’ vehicle

was proper. Based on a totality of the circumstances, the officer had a reasonable suspicion of

criminal activity. The vehicle bore restricted license plates. The officer then properly checked

the status of the vehicle and owner in the LEADS database via his cruiser computer. Shardy,

1995 WL 734018 (holding that there is no reasonable expectation of privacy with regard to a

vehicle license plate and that the police may reasonably infer that a vehicle is being driven by its

owner). The LEADS database indicated that the owner of the vehicle had a suspended license

with limited driving privileges. Nevertheless, the vehicle was idling with its lights on at a time

outside normal business hours. Moreover, there were two people in the running vehicle, raising

the reasonable inference that the driver was not going to or from his own place of employment,

but was rather engaged in personal activities with someone else. The officer testified, based on

his experience patrolling in the neighborhood, that the vehicle was idling in a high-crime area

where he personally had recently made frequent drug-related arrests. He further testified that he

knew, based on his training and experience, that people involved in using or selling drugs

together often focus their attention downward. Both the driver and passenger in the vehicle were

looking down towards the vehicle’s center console when the officer noticed the vehicle.

       {¶11} Based on a totality of the circumstances, Officer Reed had a reasonable suspicion

that the driver of the vehicle was driving while under a license suspension and that he was

driving outside the scope of any privileges. Based on his LEADS search, the officer was aware

that the vehicle’s owner had only limited driving privileges. He could moreover reasonably infer

that the driver was the owner of the vehicle. Shardy, supra. The driver had a passenger in the
                                                6


vehicle and they were sitting in the idling vehicle rather than traveling on their way to or from a

possible place of employment.       In addition, they were idling in a high-crime residential

neighborhood at a time of night that would not reasonably comport with work-related services in

a home.

       {¶12} Officer Reed further had a reasonable suspicion that the vehicle’s occupants were

engaged in drug-related criminal activity. Both passengers were sitting in a running vehicle at

night in a high-crime area known for illegal drug sales and were focusing their attention in a

manner common to people involved in using or selling drugs. The restricted license plates on the

vehicle designated the owner of the vehicle as someone who had been convicted of driving while

under the influence of alcohol, a drug of abuse, or both. Accordingly, this Court concludes that

the officer had a reasonable suspicion of criminal activity when he stopped Rogers’ vehicle.

       {¶13} This Court cautions that the mere presence of restricted license plates on a vehicle

does not give rise to the reasonable suspicion of criminal activity. However, the presence of

restricted plates coupled with other factors such as time, location, the police officer’s

observations considered within the scope of his experience and training, information that the

vehicle owner has limited or otherwise restricted driving privileges, and information that the

driver’s physical appearance reasonably comports with the description of the owner, may give

rise to an officer’s reasonable suspicion of criminal activity under the totality of the

circumstances. Under those circumstances, as in this case, the investigatory traffic stop was

proper. Accordingly, the trial court did not err by denying Rogers’ motion to suppress.

       {¶14} Moreover, the trial court’s finding that the officer testified regarding “suspicious

activity” beyond the existence of the restricted license plates was supported by competent,

credible evidence in the record. Officer Reed clearly testified that the circumstances surrounding
                                                 7


the vehicle, idling on the side of the road at night in a high-crime area known for illegal drug

sales, and which contained two males behaving in a manner known in the officer’s training and

experience to indicate drug use or sales, appeared suspicious.

       {¶15} Rogers’ assignments of error are overruled.

                                                III.

       {¶16} Rogers’ first and second assignments of error are overruled. The judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                         8




WHITMORE, J.
HENSAL, J.
CONCUR.


APPEARANCES:

JOSEPH A. KACYON, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.